         Case 20-32519 Document 2588 Filed in TXSB on 06/29/21 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                             )
In re:                                                       )
                                                             ) Chapter 11
NEIMAN MARCUS GROUP LTD LLC, et al., 1                       )
                                                             ) Case No. 20-32519 (DRJ)
                   Reorganized Debtors.                      )
                                                             ) (Jointly Administered)
                                                             )

           CERTIFICATE OF NO OBJECTION TO LIQUIDATING TRUSTEE’S
         TWENTIETH OMNIBUS OBJECTION TO CLAIMS (RESOLVED CLAIMS)

                                         [Related Docket No. 2493]

         The undersigned hereby certifies as follows:

         1.        On May 21, 2021, the Liquidating Trustee’s Twentieth Omnibus Objection to

Claims (Resolved Claims) [Docket No. 2493] (the “Objection”) was filed with the Court by the

trustee for the Liquidating GUC Trust (the “Liquidating Trustee”).

         2.        Responses, if any, to the Objection were required to have been filed with the

Court on or before June 21, 2021 (the “Response Deadline”).

         3.        The Response Deadline has passed and no responsive pleading to the Objection

has appeared on the Court’s docket in the above-captioned chapter 11 cases or was served upon

the undersigned counsel with respect to the claims listed on Schedule 1 to Exhibit A.

1
    The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
    federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc.
    (5530); Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015);
    Mariposa Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding
    Corporation (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial
    Services, Inc. (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC
    (9269); NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC
    (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318);
    NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth
    Avenue Leasing Company (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618
    Main Street, Dallas, Texas 75201.




4840-3954-9424.2
        Case 20-32519 Document 2588 Filed in TXSB on 06/29/21 Page 2 of 3




Accordingly, the undersigned respectfully requests that the form of Order granting the Objection

attached hereto as Exhibit A be entered at the earliest convenience of the Court.


 Dated: June 29, 2021                     /s/ Paul D. Moak
                                          Paul D. Moak (TX Bar No. 00794316)
                                          Amber M. Carson (TX Bar No. 24075610)
                                          Matthew W. Bourda (TX Bar No. 24091948)
                                          GRAY REED
                                          1300 Post Oak Blvd., Suite 2000
                                          Houston, TX 77002
                                          Telephone: (713) 986-7000
                                          Facsimile: (713) 986-7100
                                          Email:        pmoak@grayreed.com
                                                        acarson@grayreed.com
                                                        mbourda@grayreed.com

                                          Counsel for the Liquidating GUC Trust and Mohsin
                                          Meghji, in his capacity as trustee of the Liquidating GUC
                                          Trust




                                                2
4840-3954-9424.2
        Case 20-32519 Document 2588 Filed in TXSB on 06/29/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of June 2021, a true and correct copy of the above
and foregoing has been served by electronic transmission to all registered CM/ECF users
appearing in these cases.

                                                   /s/ Paul D. Moak
                                                   Paul D. Moak




                                               3
4840-3954-9424.2
